[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                 FILED
                                                        U.S. COURT OF APPEALS
                              No. 09-11124                ELEVENTH CIRCUIT
                                                          SEPTEMBER 30, 2009
                          Non-Argument Calendar
                                                           THOMAS K. KAHN
                        ________________________
                                                                CLERK

                   D. C. Docket No. 92-01076-CR-CDL-4

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

CHARLES REYNALDO CAMERON,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                      _________________________

                            (September 30, 2009)

Before DUBINA, Chief Judge, BIRCH and HULL, Circuit Judges.

PER CURIAM:

     Appellant Charles Reynaldo Cameron, through counsel, appeals the 328-
month sentence imposed by the district court following its grant of his pro se

motion for a reduced sentence, pursuant to 18 U.S.C. § 3582(c)(2). Cameron’s

§ 3582(c)(2) motion was based on Amendment 706 to the Guidelines, which

reduced base offense levels applicable to crack cocaine. On appeal, Cameron

argues that the district court erred (1) by not sentencing him at the low end of his

amended guideline range, and (2) by failing to articulate adequately its reasons for

refusing to sentence him at the low end of his revised range, in violation of 18

U.S.C. § 3553(c).

                                           I.

      “In a proceeding to modify a sentence under 18 U.S.C. § 3582(c)(2), we

review de novo the district court’s legal conclusions regarding the scope of its

authority under the Sentencing Guidelines.” United States v. White, 305 F.3d

1264, 1267 (11th Cir. 2002). We review for an abuse of discretion a district

court’s decision whether to reduce a sentence pursuant to § 3582(c)(2). Id.

      A district court may modify a term of imprisonment “in the case of a

defendant who was sentenced to a term of imprisonment based on a sentencing

range that has subsequently been lowered by the Sentencing Commission.” 18

U.S.C. § 3582(c)(2). When considering a § 3582(c)(2) motion, a district court

must engage in a two-part analysis. United States v. Bravo, 203 F.3d 778, 780



                                           2
(11th Cir. 2000). “Initially, the court must recalculate the sentence under the

amended guidelines, first determining a new base level by substituting the

amended guideline range for the originally applied guideline range, and then using

that new base level to determine what ultimate sentence it would have imposed.”

Id. Next, the court must decide, in light of the § 3553(a) factors and in its

discretion, whether it will impose the newly calculated sentence or retain the

original sentence. Id. at 781.

      Because the district court was not obligated to sentence Cameron to the low

end of his amended guideline range, we conclude that it did not abuse its discretion

by sentencing Cameron to the middle of his amended guideline range.

                                           II.

      If the defendant is eligible for a sentence reduction under the first part of the

two-step analysis, the district court must consider the § 3553(a) factors under the

second part of the analysis, regardless of whether it ultimately denies or grants

§ 3582(c)(2) relief. United States v. Williams, 557 F.3d 1254, 1256–57 (11th Cir.

2009). “While the district court must consider the § 3553(a) factors, it commits no

reversible error by failing to articulate specifically the applicability – if any – of

each of the section 3553(a) factors, as long as the record demonstrates that the

pertinent factors were taken into account by the district court.” United States v.



                                            3
Smith, 568 F.3d 923, 927 (11th Cir. 2009) (internal quotation marks omitted).

             Indeed, the only time this Court has vacated a district
             court’s order granting a defendant’s 18 U.S.C.
             § 3582(c)(2) motion for a reduced sentence for a failure
             to properly consider the 18 U.S.C. § 3553(a) factors
             occurred when the record contained no evidence that the
             district court had considered, or the defendant had even
             raised, the applicability of any of the § 3553(a) factors.

Id. at 928 (citing Williams, 557 F.3d at 1256-57).

      The district court must also comply with 18 U.S.C. § 3553(c)(1), which

requires “[t]he court, at the time of sentencing, [to] state in open court the reasons

for its imposition of the particular sentence, and, if the sentence . . . range exceeds

24 months, the reason for imposing a sentence at a particular point within the

range” advised by the Guidelines. See 18 U.S.C. § 3553(c)(1). When evaluating

the sentencing court’s reasons for imposing a particular sentence, we focus

“exclusively on the sufficiency of the court’s conduct at sentencing” and whether

the court “tailor[ed] its comments to show that the sentence imposed is

appropriate.” United States v. Williams, 438 F.3d 1272, 1274 (11th Cir. 2006)

(internal quotation marks omitted) (petition for cert. filed) (U.S. June 29, 2009)

(No. 09-5135). We have explained that sentencing courts “must adequately

explain the chosen sentence to allow for meaningful appellate review and to

promote the perception of fair sentencing.” United States v. Livesay, 525 F.3d



                                            4
1081, 1090 (11th Cir. 2008) (quoting Gall v. United States, 552 U.S. 38, __, 128 S.

Ct. 586, 597, 169 L. Ed. 2d 445 (2007)). The length and amount of judicial

reasoning required depends on the circumstances. Id.

      Because the court considered the § 3553(a) factors and stated that it had

considered the nature of the underlying offense, Cameron’s criminal history

category, and Cameron’s conduct while in prison, the district court adequately

articulated its reasons for imposing its mid-range sentence to allow for meaningful

appellate review, and did not violate § 3553(c). Accordingly, we affirm

Cameron’s sentence.

      AFFIRMED.




                                         5